PER CURIAM.
Joseph R. Morgan’s petition to invoke the all writs jurisdiction of this court is treated as an appeal of a December 11, *6962008 order denying his petition for habeas corpus.1 We also consolidate this appeal with his appeal in Case No. 09-147, which involves the identical order. We affirm the denial, as the matters raised therein involve challenges to the proceedings in the trial court which should have been raised on direct appeal from his conviction and sentence. We note that to the extent that the petition addressed a motion to return personal property, the trial court did not rule on that aspect of the petition and is thus not properly a subject of this appeal. Moreover, that would not be an appropriate subject of a petition for habeas corpus.

Affirmed.

WARNER, FARMER and STEVENSON, JJ., concur.

. The court's "all writs” authority cannot serve as an independent basis for jurisdiction but "operates as an aid to the Court in exercising its ‘ultimate jurisdiction,' conferred elsewhere in constitution." See Williams v. State, 913 So.2d 541, 543 (Fla.2005).